Citation Nr: 0100558	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a laceration of the left pre-tibial area.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
Service in Vietnam is indicated by the evidence of record.

In a December 1980 rating decision, service connection was 
granted for laceration residuals, left pretibial area.  A 
noncompensable disability rating was assigned.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran an increased rating for the disability at 
issue in January 1997.  The veteran appealed that decision.  
He presented testimony during a hearing at the RO in October 
2000 before the undersigned .

The RO had denied service connection for post-traumatic 
stress disorder (PTSD) in January 1997, and the veteran had 
also appealed that decision.  However, in September 2000, the 
RO granted service connection for PTSD.  There is no evidence 
in veteran's claims folder showing that the veteran has 
initiated an appeal of that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability]. Accordingly, only the issue of entitlement an 
increased disability rating for the service-connected left 
leg disability is before the Board for appellate 
consideration at this time.


REMAND

The veteran testified in October 2000 that he has tenderness 
and swelling in the area of his service-connected left 
pretibial laceration, that he walks with a limp sometimes, 
and that he has been treated for these symptoms at VA medical 
facilities.  

In October 1997, the RO obtained VA medical records.  None of 
the records which were obtained allude to these symptoms or 
contain clinical information which is adequate for rating 
purposes.  Under these circumstances, the Board will order a 
VA examination to examine and describe the laceration 
residuals.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected left pretibial scar 
disability since October 1996, as well as 
the approximate dates of treatment.  
After securing the necessary release, the 
RO should obtain any additional pertinent 
records which have not been obtained.  

2.  The veteran should be afforded a VA 
examination of his service-connected left 
pre-tibial area laceration residuals.  
The veteran's claims folder should be 
made available to the examiner for 
review.  The examiner should describe any 
and all symptomatology with the service-
connected laceration.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  The RO should review the veteran's VA 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


